Case 6:17-cv-00171-PGB-LRH Document 235 Filed 01/24/20 Page 1 of 1 PageID 11931




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

                                       CLERK’S MINUTES
                                    Final Pretrial Conference

                           Case Number: 6:17-cv-171-Orl-40LRH

 SIEMENS ENERGY, INC.,                              Plaintiff’s Counsel: Adaline Hilgard
                                                                         Robert Thielhelm
                       Plaintiff,                                        Jonah Mitchell

 v.

 MIDAMERICA C2L INCORPORATED                        Defense Counsel: Robert Devereux
 and SECURE ENERGY, INC.,

                       Defendants.

  Judge:                Paul G. Byron            Court           Koretta Stanford
                                                 Reporter        stanarm2014@gmail.com

  Deputy Clerk:         Grace Farey              Interpreter:    N/A
  Date:                 January 24, 2020         Time:           2:27 PM – 3:09 PM
                                                                 TOTAL: 42 minutes

 Case called. Appearances taken.

 The Court discusses the Motion in Limine (Doc. 230) with the parties. The motion is
 granted.

 The Court discusses the Motion in Limine (Doc. 172) with the parties. The motion is
 denied in part and deferred in part.

 Estimated length of trial: 3-4 days

 The Court sets the case for trial on March 2, 2020 at 9:00 AM.

 Defendants shall file amended deposition designations by February 17th. Plaintiff shall
 file their objections and counter-designations by February 19th. Defendants’ objections to
 counter-designations are due by February 24th.

 Plaintiff shall advise the Court by February 17th if their overseas witnesses will be
 appearing in-person or if their depositions will be played at trial.

 Court is adjourned.
